                     Case 5:20-cv-00338-D Document 7-2 Filed 05/08/20 Page 1 of 1


                                       OVERVIEW
Raymond                                Construction experience includes 23 years of working in the field
                                       including new construction and remodeling of commercial buildings,

Christopher                            multi-family homes and single family homes, from minor repairs to
                                       complete ground up new construction.

Choate                                 In 2001 I started Choate Custom Homes where we specialized in
                                       building new custom homes in the North Texas market. In 2005, I
                                       became a licensed insurance adjuster and in 2006 I became a licensed
> General Contractor                   insurance agent. Since 2005 I have been heavily involved in adjusting,
> Executive General Adjuster           inspecting, photographing and estimating damaged properties
                                       throughout the United States. I have inspected and adjusted
> Public Insurance Adjuster            properties at various levels of the market for both property owners
> Certified Appraiser                  and insurance carriers. I have received extensive training from
                                       Allstate and Pilot Catastrophe Services in analyzing wind, hail and
> Certified Umpire                     water losses. I have inspected and adjusted well over 5000 properties
> Certified Mediator                   during my career documenting wind, hail, and water damage and the
                                       effects of that damage on the various building materials.

                                       My extensive construction and insurance background allows me to
                                       navigate through the insurance claim and repair process to properly
                                       address each loss on its own merits. This experience allows me to
                                       seamlessly participate in insurance claim consulting for disputed
                                       claims needing an honest assessment and or adjustment. I have also
                                       acted as appraiser in the insurance appraisal process, for both my
                                       corporate clients as well as individuals. My thorough knowledge of
                                       proper construction protocol coupled with my adjusting and policy
                                       knowledge allow me to assist my clients with their disputed claims.

                                       EDUCATION


                                       Texas Tech University, Lubbock TX
                                       B.B.A. Marketing
                                       Texas Department Of Insurance
                                       > Adjuster
                                       > Agent


541 County Road 4106
                                       University of Texas in Arlington
Crandall, TX 75114
                                       Mediation Certificaion



972-261-4321
                                       REFERENCES
ray@axiomadjusters.com                 References are available upon request.




                                                 Exhibit B
